Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00672-CR

                                      IN RE Mauricio BALDERAS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: October 1, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On September 24, 2014, relator Mauricio Balderas filed a pro se petition for writ of

mandamus raising issues related to his underlying felony conviction. In November 2012, relator

was convicted of indecency with a child with contact, a second degree felony, and sentenced to

fifteen years’ confinement. See TEX. PENAL CODE ANN. § 21.11 (West 2011). On March 27, 2013,

this court dismissed relator’s direct appeal from the judgment of conviction in Cause No. 04-12-

00793-CR, styled Balderas v. State, because the trial court’s certification reflected that the

defendant had no right of appeal given his written plea bargain agreement. See TEX. R. APP. P.

25.2(d). 2 Therefore, relator’s felony conviction became final.



1
  This proceeding arises out of Cause No. 2011CR0555, styled The State of Texas v. Mauricio Balderas, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
2
  See Balderas v. State, No. 04-12-00793-CR, 2013 WL 1225872, at *1 (Tex. App.—San Antonio Mar. 27, 2013, no
pet.).
                                                                                  04-14-00672-CR


       Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2014); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, relator’s petition is

dismissed for lack of jurisdiction.


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-